DETAILED ACTION

	Response to Arguments
Applicant’s arguments, see Remarks, filed on 01/21/2022, with respect to independent claims 1, 8, and 15 have been fully considered and are persuasive.  Therefore the 35 USC 103 rejection of Wang et al. (US Pub. No. 2018/0032828 A1) in view of Gu et al. (US Pub. No. 2019/0180469 A1) has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15, the disclosed prior art of record fails to disclose the claim as a whole and in  particular it fails to disclose “wherein each of the plurality of images corresponds to an end expression of a facial expression performed by a user in response to each of a plurality of interaction challenges, wherein the facial expression comprises at least a start expression and the corresponding end expression.”

Regarding claims 2, 4-7, 9, 11-14, 16, and 18-20 these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662